USCA11 Case: 20-12766      Date Filed: 10/29/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]


                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12766
                   Non-Argument Calendar
                   ____________________

ANTHONY J. FAILS,
                                           Petitioner-Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:13-cv-00455-LC-CJK
                   ____________________
USCA11 Case: 20-12766         Date Filed: 10/29/2021    Page: 2 of 3




2                      Opinion of the Court                 20-12766


Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
PER CURIAM:
       Anthony Fails, proceeding pro se, appeals the denial of his
motion pursuant to Fed. R. Civ. P. 60(b)(4) and his motion for an
emergency injunction, which he filed in his 28 U.S.C. § 2254 federal
habeas action. In his Rule 60(b)(4) motion and on appeal, he argues
that referral of his previous Rule 60(b) motions to a magistrate
judge for reports and recommendations was a mandatory proce-
dure, violation of which deprived him of his right to due process
under the Fourteenth Amendment. The state argues that our ear-
lier denial of a certificate of appealability (“COA”) as to Mr. Fails’
Rule 60(b)(4) motion deprives us of jurisdiction to consider that is-
sue.
       Appeal from a final order in a habeas proceeding may not be
taken unless a judge of this Court issues a COA. See 28 U.S.C.
§ 2253(c)(1). The lack of a COA, when one is required, leaves us
without jurisdiction to decide the appeal. See Jackson v. United
States, 875 F.3d 1089, 1089 (11 Cir. 2017). We have held that this
requirement bars appeal from the denial by a district court of a mo-
tion under Rule 60(b). See Gonzalez v. Sec’y for Dep’t of Corr.,
366 F.3d 1253, 1263 (11th Cir. 2004).
      Because we denied a COA as to the denial of Mr. Fails’ mo-
tion under Rule 60(b)(4), we lack jurisdiction to consider his
USCA11 Case: 20-12766         Date Filed: 10/29/2021    Page: 3 of 3




20-12766               Opinion of the Court                         3

argument in that motion that the orders denying his prior motions
were void for failure to be referred to a magistrate judge.
       As to the only issue available for us to decide—the summary
denial of Mr. Fails’ motion for an emergency injunction—his fail-
ure to raise this argument in his initial brief resulted in abandon-
ment. When an appellant fails sufficiently to argue an issue on ap-
peal, that issue is abandoned. See Hamilton v. Southland Christian
School, Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). Likewise, an ap-
pellant who fails to raise an issue in his initial brief generally may
not do so in his reply brief. See Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008).
       Accordingly, we dismiss for lack of jurisdiction the appeal as
to the district court’s denial of Mr. Fails’ Rule 60(b)(4) motion. As
to the denial of Mr. Fails’ motion for an emergency injunction, we
affirm.
       DISMISSED IN PART AND AFFIRMED IN PART.